OPINION OF THE COURT
THIS CAUSE having come before the Court on appeal from the Circuit Court, and the Court having read the file, briefs and being otherwise duly advised in the premises, finds as follows and enters this opinion:
*361. The lower court has itself admitted error.
2. At least one Appellee, Mr. Marroquin, in his Response Brief has alleged that although there is error, it is but harmless error.
3. The lower court’s procedure complained of by the State has already been remedied and this Court is aware of no present objection that the State harbors with the current remedied procedure.
4. In not one instance has the State complained of any substantive harm nor has any substantive harm been definitively alleged by the Appellant.
Therefore this Court returns this case to the trial court so that:
1. The parties may amicably resolve the matter without further undue appeal process;
2. The State may supplement their pleadings to show substantive harmful error;
3. The State’s Counsel may advise this Court as to whether amicus curiae should be appointed for the Defendants to aid in the further filing of briefs.
WHEREUPON if nothing further is filed in this case within a period of 30 days from the date below, this order shall act as a dismissal of this appeal.
DONE AND ORDERED this 16th day of April, 1991.